               Case 4:21-mj-70318-MAG Document 7 Filed 02/24/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                              
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)                                            Feb 24 2021
   Assistant United States Attorney
 5                                                                        
          1301 Clay Street                                             
 6        Oakland, California 94612                                    
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724                                                 
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       )   NO. CR 21-70318 MAG
                                                     )
14           Plaintiff,                              )                     XXXXXXX ORDER
                                                         STIPULATION AND [PROPOSED]
                                                     )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
15      v.                                           )   ACT AND FEDERAL RULE OF CRIMINAL
                                                     )   PROCEDURE 5.1(c) AND (d)
16   MARVIN RAUL GUERRA,                             )
                                                     )
17           Defendant.                              )
                                                     )
18

19           A status conference in this matter is scheduled for March 22, 2021. Counsel for the United
20 States and counsel for the defendant, Marvin Raul Guerra, jointly stipulate and request that the that time

21 be excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act from

22 February 23, 2021 to March 22, 2021.

23           The government and counsel for the defendant have agreed that time be excluded under Federal
24 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

25 prepare, including by reviewing discovery that will be produced by the government shortly. For these

26 reasons, the parties stipulate and agree that excluding time until March 22, 2021, will allow for the
27 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d). The parties

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 21-70318 MAG                                 1
              Case 4:21-mj-70318-MAG Document 7 Filed 02/24/21 Page 2 of 3




 1 further stipulate and agree that the ends of justice served by excluding time from February 23, 2021 to

 2 March 22, 2021 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure

 3 5.1(c) and (d) outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 4 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 6 counsel for the defendant to file this stipulation, request, and proposed order.

 7

 8          IT IS SO STIPULATED.

 9
10 DATED: February 24, 2021                                  _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
11                                                              Assistant United States Attorney
12

13 DATED: February 24, 2021                                      /s/__Hanni Fakhoury
                                                                 HANNI FAKHOURY
14                                                               Attorney for the Defendant
15

16
17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 21-70318 MAG                                 2
              Case 4:21-mj-70318-MAG Document 7 Filed 02/24/21 Page 3 of 3




 1                                           PROPOSED ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from February 23, 2021 to March 22, 2021, would unreasonably deny defense

 4 counsel and the defendant the reasonable time necessary for effective preparation and continuity of

 5 counsel, taking into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court

 6 further finds that the ends of justice served by excluding the time from February 23, 2021 to March 22,

 7 2021 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and

 8 (d) outweighs the best interests of the public and the defendant in a speedy trial. Therefore, and with the

 9 consent of the parties, IT IS HEREBY ORDERED that the time from February 23, 2021 to March 22,
10 2021 shall be excluded from computation under the Speedy Trial Act and Federal Rule of Criminal

11 Procedure 5.1(c) and (d). 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d). The arraignment is

12 also continued from February 23, 2021 to March 22, 2021.

13

14          IT IS SO ORDERED.

15

16 DATED:___________________
          )HEUXDU\                              _____________________________________
                                                         ___
                                                         __ _______
                                                                 _ ______
                                                                       __________
                                                                       __      ____
                                                                                  ____
                                                                                   _____
                                                                                       ____
                                                                                         _ __
                                                                                         __ _____
                                                         THE HO
                                                              HONORABLE VIRGINVIRGINIA
                                                                                    INIA DEMA
                                                                                    IN    DEMARCHI
17
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26
27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     CR 21-70318 MAG                                 3
